Detailed Action
	This action is responsive to an original application filed on 7/19/2021 with acknowledgement that this application claims a priority date of 6/25/2021 to foreign application CN202110714252.0.
	Claims 1-18 are currently pending.  Claims 7-13 have been withdrawn from further consideration.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Atomizer Structure Species I (“first embodiment” shown in Figures 2-4) in the reply filed on 3/4/2022 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of pressure relief holes” (Claims 5-6) and “a plate shaped member” (Claim 6) must be shown or the features canceled from the claims.  Figure 1 shows a single pressure relief hole #24.  Multiple pressure relief holes are not shown in any of the figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The disclosure is objected to because of the following informalities:
In Line 6 of the Abstract, “for guiding the liquid contained in the second cavity entering the first cavity” should be revised to “for guiding liquid contained in the second cavity to enter the first cavity” to ensure proper grammar and proper antecedent basis.
In Lines 8-9 of the Abstract, “such that remaining liquid in the first cavity entering the second cavity” should be revised that “such that a quantity of remaining liquid in the first cavity can enter the second cavity” or something similar to ensure proper antecedent basis and proper grammar.
In Lines 9 of the Abstract, “for preventing the liquid in the second cavity” should be revised to “for preventing liquid in the second cavity” to ensure proper antecedent basis. 
In Page 1 Line 7 of the Specification, “field of atomizer” should be revised to “field of atomizers” to ensure proper grammar.
In Page 2 Line 12 of the Specification, “comprises third end” should be revised to “comprises a third end” to ensure proper grammar.
In Page 2 Line 21 of the Specification, “allows the first cavity” should be revised to “allowing the first cavity” to ensure proper grammar.
In Page 13 Line 21 of the Specification, “the flat plate structure” should be revised to “a flat plate structure” to ensure proper antecedent basis. 
Appropriate correction is required.
Claim Objections
Claims 1, 3, and 18 are objected to because of the following informalities:
In Claim 1 Page 34 Line 3, “An atomizer structure, comprising” should be revised to “An atomizer structure comprising” to ensure proper punctuation.  A similar objection applies to Claim 1 Page 34 Lines 4, 5, 7, and 10 where commas should be removed to ensure proper punctuation.
In Claim 1 Page 34 Line 8, “first cavity, when” should be revised to “first cavity when” to ensure proper punctuation.
In Claim 3 Page 34 Line 23, “comprises third end” should be revised to “comprises a third end” to ensure proper grammar.
In Claim 18 Page 37 Line 19, “An atomizer, comprising” should be revised to “An atomizer comprising” to ensure proper punctuation.
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 5 Page 34 Lines 29-30 state “the spray assembly further comprises a plurality of pressure relief holes communicating with the first cavity”, which is not supported by the description.  Page 13 Lines 12-19 of the Specification states, “spray assembly 20 further includes a plurality of pressure relief holes 24 communicating with the first cavity 21. In the embodiment, the pressure relief holes 24 are used to maintain the pressure balance between the first cavity 21 and the atmosphere outside the atomizer structure when the atomizer structure is not in use, so as to further maintain the air pressure balance between the first cavity 21 and the second cavity 31. Therefore, if the pressure relief holes 24 are accidentally touched and closed, the air pressure in the first cavity 21 will decrease due to the air pump 10 and the air tube 11, and the liquid 32 in the second cavity 31 will pass through the liquid suction tube 40a enters the first cavity 21”, however Figure 1 shows only one pressure relief hole #24 rather than a plurality of pressure relief holes.  In fact, the drawings are objected to under 37 CFR 1.83(a) for failing to show the claimed plurality of pressure relief holes as noted above.  For the purpose of examination, each instance of “a plurality of pressure relief holes” will be interpreted as “a pressure relief hole” in Claim 5, and each instance of “the pressure relief holes” in Claims 5 and 6 will be interpreted as “the pressure relief hole”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is indefinite because Page 34 Lines 7-8 state “a first connecting member, communicating the first cavity and the second cavity and configured for guiding the liquid contained in the second cavity entering the first cavity” and there is improper antecedent basis for “the liquid contained in the second cavity entering the first cavity” in the claim.  It is not clear if “the liquid” is the same as “liquid” that the bottle body is configured to contain from Claim 1 Line 5 or if it is something else.  For the purpose of examination, Claim 1 Lines 7-8 will be interpreted to state “a first connecting member communicating the first cavity and the second cavity and configured for guiding a liquid contained in the second cavity to enter the first cavity”.
Claim 1 is also indefinite because Page 34 Lines 10-11 state “selectively communicating the first cavity and the second cavity such that remaining liquid in the first cavity entering the second cavity” and it is not clear what this means.  There may be a scrivener’s error in the claim.  For the purpose of examination, Claim 1 Lines 10-11 will be interpreted to state “selectively communicating the first cavity 
Claims 2-6 and 14-18 depend on Claim 1, therefore Claims 2-6 and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite because Claim 1 is indefinite. 
Claim 5 is also indefinite because Page 34 Line 30 – Page 35 Line 2 state “the pressure relief holes are configured to pass through the pressure relief hole allows the first cavity to communicate with an atmosphere outside the first cavity” and it is not clear what this means.  There may be a scrivener’s error in the claim.  For the purpose of examination, Claim 5 Page 34 Line 30 – Page 35 Line 2 will be interpreted to state “the pressure relief hole allows the first cavity to communicate with an atmosphere outside the first cavity”.
Claim 6 depends on Claim 5, therefore Claim 6 is also rejected under 35 U.S.C. 112(b) as being indefinite because Claim 5 is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 112108285 A to Li (“Lu”). 

a spray assembly (See Annotated Fig. 5), comprising a first cavity (See Annotated Fig. 5); 
a bottle body (See Annotated Fig. 5), configured for containing liquid (See Annotated Fig. 5) and configured to be connectable to the spray assembly (See Annotated Fig. 5), wherein the bottle body comprises a second cavity (See Annotated Fig. 5); 
a first connecting member (See Annotated Fig. 5), communicating the first cavity and the second cavity (See Annotated Fig. 5) and configured for guiding the liquid contained in the second cavity entering the first cavity, when an air pressure in the first cavity is less than an air pressure in the second cavity (See the flow of liquid in Annotated Fig. 5, See Machine Translation of Description Page 3 “the atomized airflow generated by the gas delivery structure 20 enters the atomization structure 30 and forms a negative pressure at the atomization port that forces the essential oil into the second pipe section”); and 
a second connecting member (See Annotated Fig. 5), selectively communicating the first cavity and the second cavity (See Annotated Fig. 5, the second connecting member selectively communicates the first cavity and the second cavity since it connects them and is sized to only allow objects of a certain size through, similar to the claimed second connecting member) such that remaining liquid in the first cavity entering the second cavity (See Annotated Fig. 5, there is a path in the second connecting member for liquid to flow from the first cavity to the second cavity), and configured for preventing the liquid in the second cavity from flowing into the first cavity when the atomizer structure is tilted or inverted (See Machine Translation of Description Page 5 and See Annotated Fig. 5, the second connecting member is an anti-leakage tube and is arranged such that an amount of liquid can be in the second cavity and not flow into the first cavity when the atomizer structure is inverted or tilted).

the second connecting member is a liquid return tube (See Annotated Fig. 5 and See Machine Translation of description Page 5), connected between the first cavity and the second cavity (See Annotated Fig. 5); 
wherein the liquid suction tube and the liquid return tube are configured for keeping the air pressure of the first cavity equal to the air pressure of the second cavity when the atomizer structure is not in use (See Annotated Fig. 5, the liquid suction tube and liquid return tube are open channels connecting the first cavity and the second cavity with structure equivalent to the claimed liquid suction tube and liquid return tube, therefore it is understood that when the atomizer structure is not in use and the first cavity and second cavity do not contain any liquid the air pressure of the first cavity is equal to the air pressure of the second cavity).
As to Claim 5, in reference to the atomizer structure of Li as applied to Claim 1 above, Li further discloses wherein the spray assembly further comprises a plurality of pressure relief holes communicating with the first cavity (See Annotated Fig. 5 showing a pressure relief hole), and the pressure relief holes are configured to pass through the pressure relief hole allows the first cavity to communicate with an atmosphere outside the first cavity (See Annotated Fig. 5, See Machine Translation of Description Page 5 “mist outlet 402 communicating the diffuser cavity 401 and the outside”).
As to Claim 6, in reference to the atomizer structure of Li as applied to Claim 5 above, Li further discloses wherein shapes of the pressure relief holes are configured to prevent the first cavity from being separated with the atmosphere outside the first cavity when the pressure relief holes are blocked by a plate-shaped member (See Annotated Fig. 5, the pressure relief hole appears to be shaped such 
As to Claim 14, in reference to the atomizer structure of Li as applied to Claim 1 above, Li further discloses wherein a sealing member is further disposed between the first cavity and the second cavity (See Annotated Fig. 5, the sealing member is a flange attached to the second connecting member), through which the first connecting member and the second connecting member passing through (See Annotated Fig. 5).
As to Claim 15, in reference to the atomizer structure of Li as applied to Claim 1 above, Li further discloses wherein an upper end of the first connecting member is located in the first cavity (See Annotated Fig. 5), and a liquid nozzle is further provided at the upper end (See Annotated Fig. 5), and the liquid nozzle is in a cone shape (See Fig. 3 where the liquid nozzle is frustoconical).
As to Claim 16, in reference to the atomizer structure of Li as applied to Claim 15 above, Li further discloses wherein the atomizer structure further comprises a gas supplying assembly (See Fig. 4, #21 “air pump” and #22 “air delivery pipe” make up the gas supplying assembly), the gas supplying assembly comprising an air pump (Fig. 4 #21 “air pump”) and an air tube (Fig. 4 #22 “air delivery pipe) connected to an outlet of the air pump (See Fig. 4), the other end of the air tube is connected with a gas nozzle (See Fig. 4 and See Annotated Fig. 5), and a front end of the gas nozzle extends into the first cavity such that an opening of the gas nozzle faces an opening of the liquid nozzle (See Machine Translation of description Page 3, See Annotated Fig. 5 and Fig. 3).



    PNG
    media_image1.png
    1103
    888
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of CN 103182097 A to Chen (“Chen”).
As to Claim 3, in reference to the atomizer structure of Li as applied to Claim 2 above, Li discloses wherein the liquid suction tube comprises a first end (See Annotated Fig. 5) and a second end (See Annotated Fig. 5), the first end extending into the first cavity (See Annotated Fig. 5), and the second end can extend into the second cavity (See Annotated Fig. 5); and 
the liquid return tube comprises third end (See Annotated Fig. 5) and a fourth end (See Annotated Fig. 5), an opening of the third end being located at a bottom of the first cavity (See Annotated Fig. 5), and the fourth end can extend into the second cavity (See Annotated Fig. 5).
Regarding Claim 3, Li does not disclose wherein the second end and the fourth end are both connected to a holder.
However, Chen discloses an atomizer structure (See Annotated Fig. 8, Title “Small nebulizing diffuser”) comprising: 
a spray assembly (See Annotated Fig. 8) comprising a first cavity (See Annotated Fig. 8); 
5a bottle body (Fig. 8 #50 “essential oil bottle”) configured for containing liquid (See Machine Translation of Description Page 3 “essential oil”) and configured to be connectable to the spray 
a first connecting member (Fig. 8 # 110 “air outlet duct”), communicating the first cavity and the second cavity and configured for guiding the liquid contained in the second cavity entering the first cavity (See Annotated Fig. 8 and Machine Translation of Description Page 3); and 
10a second connecting member (Fig. 8 #100 “air inlet duct”), selectively communicating with the second cavity (See Annotated Fig. 8 and Machine Translation of Description Page 3);
wherein the first connecting member is a first tube connected between the first cavity and the second cavity (See Annotated Fig. 8); and 
the second connecting member is a second tube (See Annotated Fig. 8); 
wherein the first tube comprises a first end and a second end (See Annotated Fig. 8), the second end can extend into the second cavity (See Annotated Fig. 8); and 
the second tube comprises a third end and a fourth end (See Annotated Fig. 8), the fourth end can extend into the second cavity (See Annotated Fig. 8); 
25wherein the second end and the fourth end are both connected to a holder (See Annotated Fig. 8 and Machine Translation of Description Page 2, the holder is valve #90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer structure of Li such that the second and the fourth end are both connected to the holder of Chen, as doing so would yield the predictable result of securing the liquid return tube and the liquid suction tube to the bottle so fluid from the liquid return tube can mix with fluid in the bottle prior to being transferred through the liquid suction tube (See Annotated Fig. 8 and Machine Translation of Description Page 3)
As to Claim 4, The atomizer structure according to claim 3, wherein the first cavity comprises a cavity portion (See Annotated Fig. 5) and a liquid return portion (See Annotated Fig. 5) located below .

    PNG
    media_image2.png
    914
    767
    media_image2.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US PGPUB 2019/0299230 A1 to Song (“Song”).
Regarding Claim 17, in reference to the atomizer structure of Li as applied to Claim 16 above, Li does not disclose wherein an angle of less than 90 degrees is formed between an outlet axis of the gas 
However, Song discloses an atomizer structure (See Fig. 1, Title “Essential Oil Atomizer”) wherein an angle of less than 90 degrees is formed between an outlet axis of a gas nozzle (Fig. 1 #23 “gas nozzle”) and an outlet axis of a liquid nozzle (Fig. 1 #24 oil nozzle, See Paragraph 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer structure of Li as applied to Claim 16 above such that an angle of less than 90 degrees is formed between an outlet axis of the gas nozzle and an outlet axis of the liquid nozzle, as taught by Song for the purpose of avoiding air flow being blocked and better forming a negative pressure (See Paragraph 0085). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and US Patent 4,844,072 to French et al. (“French”).
As to Claim 18, Li further discloses an atomizer (See Fig. 4), comprising the atomizer structure according to Claim 1.  
Regarding Claim 18, Li does not specifically disclose a power supply assembly configured to supply power to the atomizer structure, and a controller electrically connected to the power supply assembly, the controller comprising a tilting switch configured to disconnect the power supply assembly from supplying power to the atomizer structure when the atomizer structure is tilted or inverted (See Fig. 4, Li discloses air pump #21 but does not specifically disclose a power supply assembly that powers the air pump).
However, Chen discloses an atomizer (See Fig. 1) comprising an atomizer structure (See Annotated Fig. 8) and a power supply assembly (Fig. 3 #80 “power element”) configured to supply power to the atomizer structure (See Machine Translation of Description Page 3).

Additionally, French discloses a structure (Fig. 1 #18 “fluid-circulating thermal therapy system”) comprising a controller (Fig. 8 #160 “controller”) electrically connected to a power supply assembly (Fig. 8 #170 “DC Power Supply”), the controller comprising a tilting switch (Fig. 8 #184 “tilt switch”) configured to disconnect the power supply assembly from supplying power to the structure when the structure is tilted or inverted (See Col. 10 Lines 25-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer of Li modified by Chen as applied above to have a controller electrically connected to the power supply assembly, the controller comprising a tilting switch configured to disconnect the power supply assembly from supplying power to the atomizer structure when the atomizer structure is tilted or inverted, as taught by French for the purpose of reducing the possibility of electrical hazard (See Col. 3 Lines 50-53).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 24, 2022